Order entered September 1, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00001-CV

                 JOHN MICHAEL FITZPATRICK, Appellant

                                        V.

                 DEBORAH LYNN FITZPATRICK, Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-50901-2020

                                     ORDER

      Before the Court is appellee’s August 26, 2022 second agreed motion to

extend the time to file her brief. We GRANT the motion and ORDER the brief be

filed no later than September 27, 2022. Because the brief was first due July 27,

2022, we caution appellee that further extension requests will be disfavored.


                                             /s/   CRAIG SMITH
                                                   JUSTICE